Citation Nr: 0333201	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for VA death benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The appellant's deceased spouse had alleged service from 
November 1941 to June 1946.  He died in April 1968

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  In March 1969 and September 2001, the service department 
verified that the appellant's spouse did not have recognized 
military service in the Armed Forces of the United States.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met as a matter of law; the 
appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101(2), 107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6, 3.40, 
3.41, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) emphasizes 
VA's obligation to notify claimants what information or 
evidence is needed to substantiate a claim, and affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  In addition, VA promulgated 
regulations that implement the statutory changes.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, the decision 
dated in November 2001 and the statement of the case (SOC) 
issued in June 2002 provided her with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate her claim.  In addition, SOC explained 
the notice and duty to assist provisions of the new law, 
including the respective responsibilities of the parties to 
secure evidence, and asked the appellant to submit or 
authorize VA to obtain outstanding evidence relevant to the 
appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board finds that 
the duty to assist the appellant with the development of her 
claim is satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full- time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2003).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 
3.41 (2003).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203 (2003).  With regard 
to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 
3.41.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a service department determination as 
to an individual's service shall be binding on the VA.  Duro 
v. Derwinski, 2 Vet. App. 530 (1992).

Under the facts of this case, the appellant originally 
requested burial benefits in April 1968 and was denied the 
benefits in March 1969.  The basis for that denial was a 
determination that the appellant's husband did not have 
recognized military service with the Armed Forces of the 
United States, as indicated in a March 1969 letter from the 
RO to the appellant.  Subsequently, in a May 1969 DD Form 
173, the Commanding Officer of the U. S. Army Administration 
Center confirmed that the appellant's deceased spouse did not 
have qualifying service as a member of the Philippines 
Commonwealth Army including the recognized guerrillas in the 
service of the U. S. Armed Forces.  The appellant was 
apprised of these findings in October 1969.  

In May 2001, the appellant filed a claim for VA death 
benefits, alleging that she was the widow of a USAFFE member.  
In September 2001, the National Personnel Records Center 
(NPRC) verified that no change was warranted in the original 
finding that the appellant's deceased spouse had no 
recognized military service.  The Board notes that, although 
there was some question as to a possible different spelling 
of the decedent's name and whether that affected the prior 
negative certification, the response was that the prior 
finding remained the same.  Thus, there is no evidence or 
contention that the service as verified is erroneous in such 
a way as to warrant a further request to the service 
department to verify or recertify additional military 
service; i.e., there is no indication or contention that the 
appellant's spouse's name was misspelled or that the wrong 
service number was used when verification was made.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

As to the matter of the appellant's basic eligibility for VA 
benefits, the Board notes that she submitted records from the 
Office of the Adjutant General of the Armed Forces of the 
Philippines showing military service from 1941 to 1946.  The 
Board notes that the certification submitted by the appellant 
was issued by the Philippine Government, and as such, cannot 
be accepted to substantiate qualifying service in the U. S. 
Armed Forces.  The Board notes that VA is not bound by 
Philippine Army determinations of service.  The Court has 
held that a service department determination as to an 
individual's service shall be binding on VA.  See Duro, 
2 Vet. App. at 530.  Therefore, inasmuch as the U.S. service 
department's determination regarding the appellant's spouse's 
service is binding on VA, the Board must conclude that the 
appellant's deceased spouse was not a "veteran" for 
purposes of entitlement to VA benefits, and the appellant's 
claim for entitlement to VA benefits based on such service 
must be denied.


ORDER

The appellant has not met the basic eligibility requirements 
for VA death benefits.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



